The Honorable Bill Porter State Representative P.O. Box 529 Clarksville, AR  72830
Dear Representative Porter:
Please note that I have enclosed a copy of Attorney General Opinion Number 89-222, which I believe satisfactorily answers the questions posed in the correspondence that was attached to your recent opinion request.
We are, by copy of this letter, forwarding the same to your constituent, Wanda Coats, President, CS Closing Company.
Sincerely,
ELISABETH A. WALKER Assistant Attorney General
EAW: arb